Citation Nr: 1215348	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  06-24 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to March 1962.  He also had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), with a verified period of active duty for annual training with the Army National Guard from June 3, 1978 to June 17, 1978.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied entitlement to service connection for a right knee disability.

In August 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In October 2009, the Board remanded this matter for further development.

In May 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2011, the Board remanded this matter for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a bilateral foot disability.  In March 2012, the Appeals Management Center (AMC) granted service connection for that disability, and thereby resolved the appeal as to that issue.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has a current right knee disability, osteoarthritis, that is the result of an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 101(2), (22)(c), (24), 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), (c)(3), 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim for service connection for a right knee disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA.

In the case of members of the National Guard, ACDUTRA means full-time duty under 32 U.S.C.A. § 503 (West 2002), among other sections.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

An August 2011 VA examination report reveals that the Veteran has been diagnosed as having right knee osteoarthritis.  Thus, a current right knee disability has been demonstrated.

Service treatment records indicate that sometime between June 3, 1978 and June 4, 1978 the Veteran was present for active duty for annual training with the Army National Guard pursuant to 32 U.S.C.A. § 503.  At that time, he slipped and stepped into a hole while attempting to connect a trailer to a water van, hitting his right leg against the trailer.  This injury was incurred in the line of duty.  He was treated for right knee tenderness and swelling and was diagnosed as having a medial collateral ligament strain.  Right knee symptoms, such as knee instability, have reportedly persisted ever since that time.

There are conflicting medical opinions concerning whether the Veteran's current right knee disability is related to the in-service injury.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

A December 2009 VA examination report includes an opinion that the Veteran's right knee disability was likely ("as likely as not") due to many factors, including advancing age, employment, and longstanding pes planus.  However, there was insufficient evidence to support a connection between the disability and the Veteran's military experience.  No further explanation or reasoning for this opinion was provided.

The physician who conducted the August 2011 VA examination opined that the Veteran's right knee osteoarthritis was most likely caused by, or a result of, his right knee injury in June 1978.  This opinion was based on the fact that osteoarthritis was a common complication of a traumatic joint injury such as that which occurred in June 1978.

The December 2009 opinion is entitled to little, if any, probative weight because it is unaccompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).
 
Further, the examiner who provided the December 2009 opinion did not specifically acknowledge or comment on the Veteran's reports of right knee symptoms in the years ever since the in-service knee injury.

A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The August 2011 opinion, however, is accompanied by a specific rationale which was based upon examination of the Veteran and a review of his medical records and reported history and is consistent with the evidence of record.  Therefore, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

In sum, the weight of the evidence reflects that the Veteran has a current right knee disability that is related to a right knee injury incurred during a verified period of active duty for annual training with the Army National Guard pursuant to 32 U.S.C.A. § 503.  Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


